Tom Ezzell




From:                                            Jay Justice <jcj3@bluestoneindustries.com>
Sent:                                            Friday, June 02, 2017 2:00 PM
To:                                              Peace, Ken
Subject:                                         Re: *EXTERNAL* Re: Coal Sales Agreement - Final Payment


Ken, lots of coal still on ground. Should get money moving again very soon to you. We can provide an estimated time
line by mid next week. Thx, J

Sent from my BlackBerry 10 smartphone on the Verizon Wireless 4G LTE network.
       From: Peace, Ken
       Sent: Friday, June 2, 2017 1:45 PM
       To: Jay Justice
       Subject: RE: *EXTERNAL* Re: Coal Sales Agreement - Final Payment

Hi Jay,

Did you get a chance to look into this matter?

Thanks,

Ken Peace
Fuel Procurement Consultant | FirstEnergy Solutions
341 White Pond Drive, Akron, OH 44320
Office: (330) 315‐6832 | Mobile: (330) 814‐2397 | Fax: 330‐245‐5680 (internal 8015680)
Email: kpeace@firstenergycorp.com | Web: fes.com


From: Jay Justice [mailto:jcj3@bluestoneindustries.com]
Sent: Wednesday, May 24, 2017 2:42 PM
To: Peace, Ken <kpeace@firstenergycorp.com>
Subject: *EXTERNAL* Re: Coal Sales Agreement ‐ Final Payment

Ken, I am traveling and will revert on this my in the morning. Thanks Jay

Sent from my BlackBerry 10 smartphone on the Verizon Wireless 4G LTE network.
       From: Peace, Ken
       Sent: Wednesday, May 24, 2017 2:37 PM
       To: James C., III Justice (jcj3@bluestoneindustries.com); jcj3@justicecorporation.com
       Cc: Frederick, Dave; Mellody, James G.
       Subject: Coal Sales Agreement - Final Payment

Jim,

I attempted to call you today, but was unable to contact you or anyone at your office.

I am writing today to inquire about the status of the final payment for the coal FE sold back to Bluestone. The agreement
ended in February and stated that final payment for all remaining tons was to be made at that time.

                                                             EXHIBIT 5
                                                                       1



             18-05100-amk        Doc 7-6       FILED 01/28/19              ENTERED 01/28/19 14:18:18   Page 1 of 2
There were 77,065.59 tons remaining with the final payment of $3,084,741.16.

Please let me know when FE can expect to receive the payment.

Thanks,

Ken Peace
Fuel Procurement Consultant | FirstEnergy Solutions
341 White Pond Drive, Akron, OH 44320
Office: (330) 315‐6832 | Mobile: (330) 814‐2397 | Fax: 330‐245‐5680 (internal 8015680)
Email: kpeace@firstenergycorp.com | Web: fes.com




The information contained in this message is intended only for the personal and confidential use of the
recipient(s) named above. If the reader of this message is not the intended recipient or an agent
responsible for delivering it to the intended recipient, you are hereby notified that you have received this
document in error and that any review, dissemination, distribution, or copying of this message is strictly
prohibited. If you have received this communication in error, please notify us immediately, and delete the
original message.




The information contained in this message is intended only for the personal and confidential use of the
recipient(s) named above. If the reader of this message is not the intended recipient or an agent
responsible for delivering it to the intended recipient, you are hereby notified that you have received this
document in error and that any review, dissemination, distribution, or copying of this message is strictly
prohibited. If you have received this communication in error, please notify us immediately, and delete the
original message.




                                                                       2



        18-05100-amk            Doc 7-6        FILED 01/28/19              ENTERED 01/28/19 14:18:18   Page 2 of 2
